DETAILED ACTION
Response to Amendment
	Applicant’s amendments to claims 21-22 and 35 and the cancellation of claim 39 in the response filed November 24, 2021 are acknowledged by the Examiner.
	Claims 21-38 are pending in the current action. 
Response to Arguments
Applicant’s arguments, see arguments filed November 24, 2021, with respect to claims 21 and 35 have been fully considered and are persuasive.  The 103 rejection of claims 21 and 35 and their dependents has been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stuart Aller on January 10, 2022.
The application has been amended as follows: 

Claim 22, line 3:--“positioning the first support portion and the second support portion”--   

Claim 23, line 2:--“positioning the first support portion and the second support portion to a first”--  

Allowable Subject Matter
Claims 21-38 as presented in the claims filed November 24, 2021 in light of the Examiner' s amendment above are allowed over the prior art of record. The following is an examiner’s statement of reasons for allowance:
Claims 21, 28, and 35 are allowed because the closest prior art of record fails to disclose a method for applying traction to a patient on a first support by moving the first support along a longitudinal rail via a longitudinal actuator, movement along the longitudinal rail exerting traction on the user, moving 
The closest prior art of record is Mitsuishi which discloses a method for applying traction to a patient (col 1 ln 25, traction, col 1 ln 10-15, multidirectional movement and pulling which is traction) on a first support by moving the first support along a longitudinal rail via a longitudinal actuator (Fig 3, first support 58), movement along the longitudinal rail exerting traction on the user (col 5 ln 20-30, col 10 ln 25-30, fore-and-aft directional movement and stretching action from motor 97 is longitudinal traction), moving the first support on a lateral rail (Fig 3, lateral rail 85A). Mitsuishi, alone or in combination, is silent on via a lateral actuator, movement along the lateral rail exerting traction on the user, locking a second support to the longitudinal actuator such that the second support moves with the longitudinal actuator. 
Claims 22-27, 29-34, 36-38 are allowed due to their dependency on an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333. The examiner can normally be reached Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ADAM BAKER/Examiner, Art Unit 3786                                                                                                                                                                                                        
/KERI J NELSON/Primary Examiner, Art Unit 3786